STATE OF WEST VIRGINIA
                              SUPREME COURT OF APPEALS

                                                                                   FILED
In Re: P.S., T.S., and S.S.                                                      October 1, 2013
                                                                             RORY L. PERRY II, CLERK
                                                                           SUPREME COURT OF APPEALS
No. 13-0309 (Barbour County 11-JA-37, 11-JA-38, and 11-JA-39)                  OF WEST VIRGINIA




                                 MEMORANDUM DECISION

        Petitioner Mother filed this appeal, by counsel Chaelyn W. Casteel, from the Circuit
Court of Barbour County, which terminated her parental rights to the subject children, by order
entered on February 25, 2013. The guardian ad litem for the children, Karen Hill Johnson, has
filed a response supporting the circuit court’s order. The Department of Health and Human
Resources (“DHHR”), by its attorney Lee A. Niezgoda, has also filed a response in support of
the circuit court’s order. Petitioner contends that the circuit court should have terminated her
custodial rights only, not her parental rights.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision is appropriate under Rule 21 of the Rules of Appellate
Procedure.

        In October of 2011, the DHHR filed its petition initiating this abuse and neglect case. The
petition alleged that a domestic dispute occurred on October 11, 2011, between petitioner and her
boyfriend, S.S.’s father. Both parents waived their rights to a preliminary hearing and, at
adjudication, each stipulated to daily drug use and to their history of domestic violence. The
circuit court granted both parents six-month improvement periods. In August of 2012, each
parent pled guilty to one count of possession with the intent to manufacture a controlled
substance. Following the dispositional hearing in October of 2012, the circuit court terminated
petitioner’s parental rights to the subject children, transferred legal and physical custody of P.S.
and T.S. to their respective biological fathers, and placed S.S. with his paternal grandfather.
Petitioner now appeals this termination.

       The Court has previously established the following standard of review:

       “Although conclusions of law reached by a circuit court are subject to de novo
       review, when an action, such as an abuse and neglect case, is tried upon the facts
       without a jury, the circuit court shall make a determination based upon the
       evidence and shall make findings of fact and conclusions of law as to whether
       such child is abused or neglected. These findings shall not be set aside by a
       reviewing court unless clearly erroneous. A finding is clearly erroneous when,
       although there is evidence to support the finding, the reviewing court on the entire


                                                 1
       evidence is left with the definite and firm conviction that a mistake has been
       committed. However, a reviewing court may not overturn a finding simply
       because it would have decided the case differently, and it must affirm a finding if
       the circuit court’s account of the evidence is plausible in light of the record
       viewed in its entirety.” Syl. Pt. 1, In Interest of Tiffany Marie S., 196 W.Va. 223,
       470 S.E.2d 177 (1996).

Syl. Pt. 1, In re Cecil T., 228 W.Va. 89, 717 S.E.2d 873 (2011).

         Petitioner’s sole argument on appeal is that the circuit court improperly ordered
termination of her parental rights, rather than terminating only her custodial rights, to each of the
subject children. Petitioner contends that less drastic alternatives to terminating her parental
rights were available because each child was placed with a family member. Petitioner asserts that
she shares a significant bond with her children and that the circuit court did not need to terminate
her parental rights to ensure the children’s safety and best interests. Petitioner also highlights that
her mother was a significant caretaker for her two older children during the majority of the
proceedings. As a result of her termination of parental rights, petitioner argues that her children’s
link to their maternal side of their family could become lost.

         Upon our review of the record, we find no error or abuse or discretion in the termination
of petitioner’s parental rights. “‘Although parents have substantial rights that must be protected,
the primary goal in cases involving abuse and neglect, as in all family law matters, must be the
health and welfare of the children.’ Syl. Pt. 3, In re Katie S., 198 W.Va. 79, 479 S.E.2d 589
(1996).” Syl. Pt. 2, In re Timber M., -- W.Va. --, 743 S.E.2d 352 (2013). The record and the
circuit court’s findings support its conclusions that there was no reasonable likelihood to believe
that the conditions of abuse and neglect could have been substantially corrected in the near
future, and that the termination was necessary for the children’s welfare. For instance, the record
reflects that petitioner was unwilling and unable to conquer her drug addiction. Pursuant to West
Virginia Code § 49-6-5(a)(6), circuit courts are directed to terminate parental rights upon such
findings. Our review of the record does not provide support for anything short of the terminating
petitioner’s parental rights to warrant overturning the circuit court.

       For the foregoing reasons, we affirm.

                                                                                            Affirmed.

ISSUED: October 1, 2013

CONCURRED IN BY:

Chief Justice Brent D. Benjamin
Justice Robin Jean Davis
Justice Margaret L. Workman
Justice Menis E. Ketchum
Justice Allen H. Loughry II



                                                  2